Citation Nr: 1744221	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  14-01 595	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a back disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a neck disability.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.

4.  Entitlement to service connection for right foot plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to October 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over this appeal is with the RO in Roanoke, Virginia.  

The Board notes that in a March 2017 correspondence, in addition to withdrawing the current issues on appeal, the Veteran's attorney also requested to withdraw his claims for entitlement to an increased rating for residuals of right bunionectomy, and service connection for bilateral bursitis, left foot plantar fasciitis, and left bicep weakness.  Notwithstanding, the Board finds that the Veteran did not file a substantive appeal as to these issues and therefore these issues are not on appeal.  


FINDING OF FACT

On March 28, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's authorized representative in a March 2017 correspondence has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed without prejudice.




		
B.T. KNOPE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


